Gray, C. J.
The only ground assigned for the defendants’ motion to set aside the award was bias and interest of the arbitrator, by reason of his having acted as counsel for the plaintiff in a former action, which was not disclosed or known to the defendants or their counsel until after the award was made. It was not contended that the fact was intentionally concealed, it did not appear that the plaintiff or his counsel knew or suspected that the defendants were ignorant of it, and their actual ignorance of the fact is immaterial. The decision of the judge, overruling the motion, is not subject to revision by the full court as to matters of fact. To hold, as matter of law, that a member of the bar is disqualified to act as an arbitrator, merely because he has formerly been of counsel for one of the parties, would be an imputation upon the uprightness and good faith of the pro*193fession. The twenty-ninth article of the Declaration of Rights, declaring “ the right of every citizen to be tried by judges as free, impartial and independent as the lot of humanity "will admit,” if interpreted as contended by the learned counsel for the defendants, would prevent a judge from sitting in every case to which a former client of his in any other case was a party.

Exceptions overruled.